 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 WILSON EARL LOVE,                                      Case No.: 2:18-cv-00255-APG-EJY

 4              Plaintiff                                       Order Dismissing Case

 5 v.                                                              [ECF Nos. 51, 56]

 6 STATE OF NEVADA,

 7              Defendant

 8          On October 1, 2019, I ordered plaintiff Wilson Love to show cause why this action

 9 should not be dismissed for failure to timely and properly serve defendant State of Nevada. ECF

10 No. 49. Love’s response (ECF No. 52) did not offer any reason or excuse for his failure to

11 properly serve the defendant. Nor do any of his subsequent filings explain this defect.

12          I THEREFORE ORDER that this case is dismissed without prejudice based on the

13 plaintiff’s failure to timely and properly serve process upon the defendant. All pending motions

14 (ECF Nos. 51, 56) are DENIED without prejudice. The clerk of court is instructed to close

15 this file.

16          DATED this 30th day of December, 2019.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
